DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/21, including an amendment filed 1/7/21 has been entered.

Response to Amendment
	The amendment filed 1/7/21 has been accepted and entered. Accordingly, claims 1-2 are amended. 

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 5-6, drawn to a vehicle driving assist device which is mounted on a vehicle, comprising: 
an instruction recognition device which is configured to recognize operation instruction information from another vehicle displayed on a road surface, 
wherein the vehicle driving assist device is mounted on at least one headlamp of the vehicle, wherein the instruction recognition device is disposed in the at least one headlamp facing a window portion of a front lens of the at least one headlamp, and 
wherein the vehicle on which the vehicle driving assist device is mounted is operated automatically based on the operation instruction information.
II. Claims 2-4 and 7, drawn to an instruction display device which is mounted on a vehicle and is configured to display operation instruction information for another vehicle on a road surface with near-infrared light, the instruction display device comprising: 
a base comprising a rear cover, 
a scanning mechanism comprising a reflecting mirror, 
a substrate, 
a light source mounted on the substrate, 
wherein the scanning mechanism is fixed to the base with the reflecting mirror facing the light source and the rear cover, wherein the instruction display device is mounted on at least one rear combination lamp of the vehicle.
if a first invention would not infringe a second invention, and the second invention would not infringe the first invention”. Here, inventions I and II would not infringe on each other since each, as claimed, requires completely different functionalities, components and mounting locations on a vehicle. For example, invention I must be “is disposed in the at least one headlamp facing a window portion of a front lens of the at least one headlamp” whereas invention II must be “fixed to the base with the reflecting mirror facing the light source and the rear cover, wherein the instruction display device is mounted on at least one rear combination lamp of the vehicle”.  In addition, invention I has an electromagnetic receiver, whereas, Invention II is required to have “a scanning mechanism comprising a reflecting mirror, a substrate, a light source mounted on the substrate”, not required for invention I. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). For example, invention I requires search in B60Q2400/50, transmitting projections from a vehicle lamp onto the road, not required for invention II as claimed; and invention II requires search in B60Q1/0023, an optical sensor for receiving optical data integrated into an element dedicated to another function, not required for invention I, as claimed. 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter, (i.e., invention I “recognition device is disposed in the at least one headlamp facing a window portion of a front lens”; invention II “instruction display device comprising:  a base comprising a rear cover,  a scanning mechanism comprising a reflecting mirror, a substrate, a light source mounted on the substrate,  wherein the scanning mechanism is fixed to the base with the reflecting mirror facing the light source and the rear cover”) which would require disparate and specific search terms. 
the inventions require a different field of search.
 The examiner has required restriction between apparatus claims. Where applicant elects an apparatus, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the elected apparatus will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined, even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention(s). 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667